

116 HR 1863 IH: To require the Secretary of Defense to provide blood testing for firefighters of the Department of Defense to determine potential exposure to perfluoroalkyl and polyfluoroalkyl substances, and for other purposes.
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1863IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Mr. Norcross (for himself, Mr. Turner, Mr. Rouda, Mr. Kim, Mrs. Luria, Mr. Hollingsworth, Ms. Dean, and Mr. Welch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to provide blood testing for firefighters of the Department of
			 Defense to determine potential exposure to perfluoroalkyl and
			 polyfluoroalkyl substances, and for other purposes.
	
		1.Provision of blood testing for firefighters of Department of Defense to determine exposure to
 perfluoroalkyl and polyfluoroalkyl substancesThe Secretary of Defense shall provide blood testing to determine and document potential exposure to perfluoroalkyl and polyfluoroalkyl substances (commonly known as PFAS) for each firefighter of the Department of Defense during the annual physical exam conducted by the Department for each such firefighter.
		